Citation Nr: 1731799	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-03 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to a rating in excess of 10 percent for right knee strain.

5.  Entitlement to a rating in excess of 10 percent for right knee Baker's cyst.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2008 and June 2011 rating decisions of the VA Regional Office (RO) in Cleveland, Ohio.

The issues of entitlement to service connection for a low back disability; entitlement to service connection for a left knee disability; entitlement to a rating in excess of 10 percent for right knee strain; and entitlement to a rating in excess of 10 percent for right knee Baker's cyst, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2005 rating decision denied service connection for a low back disability; the Veteran did not submit a timely notice of disagreement within one year of the rating decision.

2.  Evidence received since the October 2005 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision denying entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim seeking entitlement to service connection for a low back disability was previously denied in November 2002 and October 2005 rating decisions.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156 (b) (2016).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103.

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered at the time of the October 2005 rating decision consisted of the Veteran's service treatment records, post service treatment records, VA examination reports and the Veteran's lay statements.  The claim was denied because a causal nexus had not been established (i.e. VA examination did not show a current low back disability that was related to an in-service cause). 

The evidence received since that time includes VA treatment records dated in February 2012 that included a statement that "altered gait from [service connected] knee condition more likely than not exacerbating back conditions."  

Such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Given that the medical opinion evidence provides evidence of possible aggravation of a current disability by a service connected disability, such evidence relates to unestablished facts necessary to substantiate the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007). 

Accordingly, as such evidence relates to an unestablished fact necessary to substantiate the claim, it is new and material, and the claim for service connection for a low back disability is reopened.


ORDER

The claim for service connection for a low back disability is reopened, and to this extent only the appeal is granted.


REMAND

In July 2015 the Veteran underwent a VA examination of his right knee.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  Thirty-eight C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions. 

In the July 2015 examination report, the examiner conducted active range of motion testing, and noted pain on weight-bearing, but did not conduct passive range of motion testing.  Since this information was not provided, and the examiner did not include an explanation for why this information could not be provided, the examination report is inadequate for rating purposes.  

Additionally, in a July 2015 RO hearing the Veteran testified that he is "on Social Security Disability right now...because of my knees and back."  The Veteran's SSA records have not been associated with his claims file.  Thus, the RO should attempt to associate the Veteran's SSA records with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records.  If any records cannot be obtained after reasonable efforts have been made, and it is determined that further attempts to obtain the documents would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159 (e).

2.  Schedule the Veteran for a VA examination to determine the current severity of his service connected right knee disabilities.  The claims file and a copy of this Remand should be reviewed by the examiner.  After reviewing the file, the examiner should address the following:

(a) Provide the ranges of motion testing for pain on both, active AND passive motion as well as in weight-bearing AND in nonweight-bearing states for the right knee.  If the examiner is unable to conduct the required testing or concludes that such testing is not necessary in this case, the examiner should clearly explain why that is so. 

(b) In reporting the range of motion, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, AND whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time. 

(c) The examiner is also to indicate whether there would be additional functional impairment during flare-ups.  The additional functional impairment during flare-ups in terms of the degree of additional range of motion loss, if at all possible. 

If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

3.  The RO should review the examination report to ensure that it is responsive to the remand directives.  If it does not comply with remand directives, corrective action should be taken in accordance with Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


